Case 2:19-cv-00127-LGW-BWC Document 12 Filed 07/14/20 Page 1 of 2
                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By CAsbell at 11:03 am, Jul 14, 2020
Case 2:19-cv-00127-LGW-BWC Document 12 Filed 07/14/20 Page 2 of 2
